NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


HUGH HOWELL HESTER, JR.                      )
and JENNIFER F. PLOUFFE, as                  )
natural Guardians of and on behalf of        )
C.H., a minor,                               )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D17-2294
                                             )
ALL CHILDREN'S HEALTH SYSTEM                 )
INC., a Florida Corporation; ALL             )
CHILDREN'S HOSPITAL, INC., a                 )
Florida Corporation; PALM HARBOR             )
INTERNAL MEDICINE AND                        )
PEDIATRICS, P.A., a Florida                  )
Professional Association; and                )
KARENA AILEEN NERI, M.D.,                    )
                                             )
             Appellees.                      )
                                             )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Shea T. Moxon, Celene H. Humphries,
and Joseph T. Eagleton of Brannock &
Humphries, Tampa; John F. Romano
and Corey B. Friedman of Ramano Law
Group, West Palm Beach, for Appellants.

Marie A. Borland, C. Howard Hunter,
and David Hughes of Hill, Ward, &
Henderson, P.A., Tampa, for Appellees
All Children's Health System, Inc. and
All Children's Hospital, Inc.

Dinah Stein and Sharon R. Vosseller of
Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami, and Jeffrey M. Goodis of Goodis
Thompson & Miller, P.A. St. Petersburg,
for Appellees Palm Harbor Internal
Medicine and Pediatrics, P.A.
and Karena Aileen Neri, M.D.


PER CURIAM.


             Affirmed.



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.




                                          -2-